       Case 1:19-cv-02673-VEC-BCM Document 149 Filed 08/25/21             USDCPage 1 of 1
                                                                                 SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
UNITED STATES DISTRICT COURT                                              DATE FILED: 8/25/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 TERRON BELLE, WILLIAM RIOS, RICHARD :
 APPIAH, EDISON QUITO, BONACIO CRESPI, :
 JAMEEL LANG, LUIS RIOS,                                        :
 on behalf of themselves and others similarly                   :
 situated,                                                      :
                                                                :
                                              Plaintiffs,       : 19-CV-2673 (VEC)
                                                                :
                            -against-                           :     ORDER
                                                                :
 THE CITY OF NEW YORK,                                          :
 NEW YORK CITY POLICE OFFICERS                                  :
 “JOHN DOE” 1-50, in their individual and                       :
 official capacities,                                           :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS the deadline for fact discovery in this matter is August 31, 2021, Dkt. 135;

       WHEREAS on August 6, 2021, Plaintiffs filed a motion to amend their complaint, Dkt.

142; and

       WHEREAS on August 25, 2021, the parties informed Chambers that they dispute

whether certain discovery pertaining to the incidents Plaintiffs propose to add to their complaint

must be produced prior to the Court’s resolution of the motion to amend;

       IT IS HEREBY ORDERED that any remaining fact discovery pertaining to the incidents

Plaintiffs propose to add to their complaint does not need to be produced by the August 31, 2021

deadline. The Court will address the discovery dispute when it resolves Plaintiffs’ motion to

amend. All other fact discovery must be complete by August 31, 2021.



SO ORDERED.
                                                          ________________________
Date: August 25, 2021                                        VALERIE CAPRONI
      New York, New York                                   United States District Judge
